Citation Nr: 0614519	
Decision Date: 05/18/06    Archive Date: 05/31/06

DOCKET NO.  03-33 595	)	DATE
	)
	MERGED APPEAL	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for asthma, secondary 
to DDT exposure in service.

2.  Entitlement to service connection for diabetes mellitus, 
Type II, claimed as secondary to either DDT exposure in 
service or secondary to the medications prescribed for 
asthma.

3.  Entitlement to service connection for ischemic heart 
disease, claimed as secondary to either DDT exposure in 
service or secondary to the medications prescribed for 
asthma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans
WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1956 to May 1960.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Waco, Texas, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  In February 2003, the RO denied the veteran's claim of 
entitlement to service connection for asthma secondary to DDT 
exposure in service.  In April 2004, the RO denied the 
veteran's claims of entitlement to service connection for 
diabetes mellitus and ischemic heart disease, secondary to 
DDT exposure in service.

The veteran participated in a Travel Board hearing with the 
undersigned in February 2006.  A transcript of that 
proceeding has been associated with the claims folder.

The Board notes that the veteran's theory of entitlement to 
service connection for diabetes mellitus and ischemic heart 
disease had changed since the inception of the claim.  
Initially, the veteran stated that these two conditions were 
due to his exposure to DDT in service.  However, testimony 
taken at the February 2006 Travel Board hearing indicated 
that the veteran believed his conditions were secondary to 
the medications he was required to take for asthma, due to 
DDT exposure.  As such, the issues have been restated above.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

After a thorough review of the claims folder, the Board has 
determined that further development is required prior to the 
adjudication of the veteran's claims.

During the Travel Board hearing in February 2006, the veteran 
testified that after being discharged from service, he was 
treated by a private physician in 1960 in Wyoming and was 
given steroids for his asthmatic condition.  The veteran 
indicated that he had attempted to obtain these records, but 
that the physician was deceased and his records unavailable.  
The veteran stated that he then moved to Mineral Wells, Texas 
where he was a civilian helicopter flight instructor for the 
Army, during which he continued to take steroids for his 
asthma, but did not receive treatment.  He then moved to 
Louisiana and was treated by Dr. R., who apparently gave the 
veteran nasal steroids.  The veteran stated that these 
records were also unavailable.  Afterwards, the veteran then 
moved back to Texas and has received the majority of his 
treatment at the King's Daughters Clinic or the Central Texas 
VA Medical Center (VAMC).

The veteran testified at his hearing that he had been treated 
at the King's Daughters Clinic since 1985.  Since the 
hearing, these records have been associated with the claims 
folder.  However, the AMC should request the additional VAMC 
treatment records to be associated with the claims folder.  
The veteran also noted that he was treated for a myocardial 
infarction in 2002 at Scott and White Hospital.  These 
records should also be obtained.  The veteran additionally 
noted that he was given medical examinations on a yearly 
basis by two of his former employers, the police department 
and Air Logistics Offshore.  These employers should be 
contacted to obtain these records.

After the AMC has obtained these missing records, the veteran 
should be scheduled for VA examinations.  Although the 
veteran has submitted private medical opinions stating that 
his current asthma is related to DDT exposure in service, 
these physicians did not provide reasons and bases for those 
opinions, nor did they review the veteran's claims folder in 
conjunction with the examination of the veteran.  The veteran 
did not provide any medical evidence that his diabetes 
mellitus and ischemic heart disease were related to DDT 
exposure, asthma or service.  Thus, additional examinations 
are required.  As the Court of Appeals for Veterans Claims 
(Court) explained in Colvin v. Derwinski, 1 Vet.App. 171, 175 
(1991), the Board may consider only independent medical 
evidence to support its findings.  The Court went on to say 
that, if the medical evidence of record is insufficient, the 
Board is free to supplement the record by seeking an advisory 
opinion, ordering a medical examination or citing recognized 
medical treatises in its decisions that clearly support its 
ultimate conclusions.  Colvin at 175.  For the reasons 
described above, the veteran's claims must be remanded for 
another VA examination.

Under the circumstances described above, additional 
development of the veteran's claim must be accomplished.  
Accordingly, this case is REMANDED for the following:

1.  The AMC should ask the veteran to 
complete releases authorizing VA to 
request the following private medical 
records:

A.  Scott and White Hospital 
medical records dated in 2002.

B.  The Columbus, GA, police 
department where the veteran was 
employed from approximately 1970-81 
as a helicopter pilot, all 
available records.

C.  Air Logistics Offshore medical 
records, for employment between 
1981-92, all which are available.

If the AMC is unable to obtain any of 
these records, this must be documented 
in the veteran's claims folder.

2.  The AMC should obtain any treatment 
records from the Central Texas VAMC from 
March 2004 to the present.

3.  After obtaining any outstanding 
treatment records, the veteran should 
then be scheduled for a VA examination 
to determine the nature and likely 
etiology of his asthma, diabetes 
mellitus and ischemic heart disease.  
The claims folder, to include all 
evidence added to the record and a copy 
of this REMAND should be made available 
to the examiner in conjunction with the 
examinations.  The examiner should 
determine the nature and likely etiology 
of the veteran's asthma, diabetes 
mellitus and ischemic heart disease.  
All opinions expressed should be 
supported by reference to pertinent 
evidence and should include responses to 
the following questions:

*	Whether it is at least as likely as 
not that any currently found asthma 
was due to exposure to DDT in 
service, and 

*	Whether it is at least as likely as 
not that any currently found 
diabetes mellitus was due to 
exposure to DDT in service or in the 
alternative, due to the medications 
prescribed for asthma, and

*	Whether it is at least as likely as 
not that any currently found 
ischemic heart disease was due to 
exposure to DDT in service or in the 
alternative, due to the medications 
prescribed for asthma.

It would be helpful if the examiner would 
use the following language, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" 
(meaning that there is a less than 50% 
likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiner should 
provide a complete rationale for any 
opinion provided.

4.  After completing the above action, 
and any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
paragraphs above, the claims should be 
readjudicated.  If the claims remain 
denied, a supplemental statement of the 
case should be provided to the veteran.  
After the veteran has had an adequate 
opportunity to respond, the appeal should 
be returned to the Board for appellate 
review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  See 38 C.F.R. § 3.655 (2005).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).





